Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends on itself which appears to depend on independent claim 1.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 limitation recites “steps of …”
“generating a pass for a user;”
“generating a notification of an event;”

“generating a list of people” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-17 have similar issue in which the disclosure is devoid of any structure that performs the function in the claim.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvez et al. (US 2020/0066129) in view of Kane (US 2015/0365246).

Claim 1, Galvez teaches a method comprising the steps of: 
(a) electronically generating a pass for a user within a facility (par. 4: the tags are carried by the students (e.g. as mobile computing devices, wearable beacon devices, or identification badges) and transmit identification information associated with the student, the tags are inherently programmed for specific use purpose within school environment); 
 (c) electronically generating a notification of an event (par. 4: The student tracking system also alerts the school officials when unauthorized people enter the school and generates attendance information); 
(d) electronically receiving a message from the user whether the user is inside or outside of the facility (par. 4: The student tracking system also alerts the school officials generates attendance information which indicate user inside the building); and 
(e) electronically generating a list of people inside the facility (par. 96: he attendance column includes attendance information generated by the student tracking system 100 including, for example, a log of when the student 150 entered and exited the school building 113 as well as different classrooms within the school building 113). 
Galvez does not specifically teach (b) electronically tracking the location of the user within the facility. 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Galvez’s student’s mobile device by incorporating a GPS sensor as taught by Kane in order to provide user with real time locations tracking and history of the mobile device (Kane par. 116).
 
Claim 2, Galvez teaches wherein step (a) comprises electronically providing an expiration time for the pass (par. 152-153: the tracking and authorization module 110 generates verification information based on whether the event information matches predetermined school schedule information (e.g. by determining that students 150 did not enter the school building 113 by a predetermined time, or that students 150 arrived later, after the predetermined time). 

Claim 3, Galvez teaches wherein step (a) comprises electronically generating the pass for the present time or for a future time (par. 4: tags assigned to students for current and future use). 

Claim 4, Galvez teaches wherein step (a) comprises electronically generating a list of locations within the facility (par. 117-118: the student tracking system 100 provides real-time location tracking of the students 150). 



Claim 6, Galvez teaches wherein step (a) further comprises generating a list of electronically generated passes associated with both the user and the third party (Fig. 6, element 290 shows a list of user/student assigned passes, with each pass associated with contact information).

Claim 7, Galvez teach wherein step (b) comprises generating the location of the user on an electronic map (par. 121-122: in step 610 present the location and current status information to the responsible parties 160 (e.g. via a graphical user interface 124 including a map with graphical elements). 

Claim 8, Galvez teaches wherein step (a) further comprises electronically storing prior passes (par. 51: The connected services database 106 maintains information about the school premises 103 including building management system information, thus database keeps record of all the student tags). 

Claim 9, Galvez teaches wherein step (b) further comprises tracking the location of the user for a predetermined radius outside of the facility (Fig. 1A shows tracking student at bus pickup/drop off point). 



Claim 11, Galvez teaches wherein step (d) further comprises generating a status message to a contact list for the user (par. 4: generates attendance information to a list).

Claim 12, Galvez teaches wherein step (d) further comprises generating a message regarding the location of the user to a third party (par. 10: tracking and authorization module receives the location information and sends the location information to the parent/teacher devices). 

Claim 13, Kane teaches further comprising the step of electronically generating a report of a threat of violence (par. 16-17: invention may make use of embedded phone sensors (e.g., for temperature, altitude, and audio) and data from external sources (e.g., emergency weather reports) to automatically initiate an alert, or augment a manual alert, sent to members of one or more responding groups about life threatening incidents occurring in the presence of one or more persons). 

Claim 14, Kane teaches further comprising transmitting the report to a third party (par. 16-17: Combining a sensing capability with data communications enables alerted 

Claim 15, Galvez teaches further comprising: (f) electronically generating a list of users having passes (par. 96: The student/faculty management system 108 includes a student table 290, which maintains information associated with different students 150. The student table 290 includes columns for student ID, or unique identifiers for each student 150). 

Claim 16, Kane teaches further comprising: (f) electronically generating an alert to the user (par. 114: Today's smartphones include many sensors that can collect information which can be utilized to extract conditions that would indicate an emergency situation.).

Claim 17, Kane teaches further comprising: (f) receiving an electronic message from the user (par. 115: The " Alarm created" message gives confirmation to the user 18 of the device that the alarm is being processed by the SWARM system 10 and an emergency response has likely been initiated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683